UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011  March 31, 2012 Item 1: Reports to Shareholders Semiannual Report | March 31, 2012 Vanguard Equity Income Fund > For the six months ended March 31, 2012, Vanguard Equity Income Fund returned about 23%, ahead of the return of its benchmark index and the average return for equity income funds. > The broad U.S. stock market posted a return of more than 26% for the period as optimistic investors were encouraged by the U.S. economy’s growth and some improvement in Europe’s debt troubles. > All ten of the fund’s industry sectors recorded positive returns, led by industrial and financial stocks that traditionally pay rich dividends. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 6 Fund Profile. 9 Performance Summary. 10 Financial Statements. 11 About Your Fund’s Expenses. 23 Trustees Approve Advisory Arrangements. 25 Glossary. 27 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2012 Total Returns Vanguard Equity Income Fund Investor Shares 23.29% Admiral™ Shares 23.32 FTSE High Dividend Yield Index 21.99 Equity Income Funds Average 21.49 Equity Income Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2011, Through March 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Equity Income Fund Investor Shares $19.40 $23.57 $0.327 $0.000 Admiral Shares 40.67 49.40 0.708 0.000 1 Chairman’s Letter De ar S har e h o ld e r , Stocks of various sizes, sectors, and styles rose as the market rebounded over the past six months, and dividend-payers were certainly included in that mix. Growth stocks outperformed their value counterparts, including many dividend-paying stocks, which kept Vanguard Equity Income Fund a few steps behind the broad market. Still, its performance was commendable by most measures. F o r t h e s i x m o n t h s e nd e d Mar c h 31
